           Case 1:20-cr-00067-JDB Document 45 Filed 02/03/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      )       No. 20-CR-0067
                                              )
                  v.                          )       HONORABLE JOHN D. BATES
                                              )
MARIAM TAHA THOMPSON,                         )       STATUS REPORT February 3, 2021
                                              )
                  Defendant.                  )


                                     JOINT STATUS REPORT

        The United States, through its attorney, the United States Attorney for the District of

Columbia, and with the consent of counsel for Mariam Thompson, David Benowitz, Esq., hereby

files this joint status report.

        The parties hereby advise the court that the government and the defendant have reached an

agreement to dispose of this matter before trial. Further, the defendant has agreed to enter her

guilty plea before this court using video teleconferencing.           See In Re: Use of Video

Teleconferencing and Teleconferencing for Certain Criminal and Juvenile Delinquency

Proceedings, Standing Order No. 20-17 (BAH) (Mar. 29, 2020) (third extension, Dec. 17, 2020).

A video teleconference in this matter is appropriate in light of the defendant’s continued detention

at facility that has restricted prisoner movements due to concerns regarding Covid-19.

Additionally, the parties do not anticipate the need to discuss any classified material at the change

of plea hearing.

        Accordingly, the parties request that this Court schedule a change of plea hearing as soon

as practicable.
          Case 1:20-cr-00067-JDB Document 45 Filed 02/03/21 Page 2 of 2




       The parties also hereby advise this Court that in light of the need to prepare and present

classified materials to this Court prior to or during sentencing, the parties anticipate that they will

not be prepared to proceed to sentencing until late May of 2021. The parties anticipate that they

may jointly request that sentencing occur in person.



                                                       Respectfully submitted,

                                                       MICHAEL R. SHERWIN
                                                       Acting United States Attorney
                                                       N.Y. Bar No. 4444188

DATE: February 3, 2021                         By:     s/ John Cummings
                                                       John Cummings
                                                       DC Bar No. 986573
                                                       Special Assistant United States Attorney
                                                       555 4th St., NW
                                                       Washington, DC 20530
                                                       (202) 809-8672
                                                       john.cummings@usdoj.gov

                                                       Jennifer Kennedy Gellie
                                                       D.C. Bar No. 1020976
                                                       Trial Attorney
                                                       National Security Division
                                                       U.S. Department of Justice
                                                       950 Pennsylvania Ave., NW
                                                       Washington, DC 20530
                                                       (202) 233-0986
                                                       jennifer.gellie@ usdoj.gov
